Citation Nr: 0513808	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1977 to December 1982, with a prior period of active 
duty for training and with subsequent service in the Maryland 
Army National Guard from February 1985 to February 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 21, 2005, the veteran appeared and testified at a 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing post service treatment for a condition, or 
other possible association with military service. 

In the veteran's case, with regard to his claim for service 
connection for residuals of a right knee injury, he has 
alleged that he sustained an injury to his right knee in an 
incident in November 1985 during a period of National Guard 
inactive duty training when he also injured his right rib 
cage in a fall.  The fall and the right rib cage injury have 
been verified by Department of the Army (DA) Form 2173, 
Statement of Medical Examination and Duty Status, dated in 
November 1985, and service connection has been granted for 
residuals of a right chest injury with partial resection of 
the ninth rib.  The DA Form 2173 does not refer to a right 
knee injury, but at the hearing in March 2005 the veteran 
testified that when he was seen at a service department 
medical facility "All attention was focused only on the ribs 
and they looked at my leg and said it was just swelled, it'd 
be all right."  (Transcript, page 4). 

The record contains an original service medical record from 
the veteran's period of National Guard service dated in 
October 1988 and photocopies of some service medical records 
dated May 1986 to February 1987, which are not relevant to 
the current appeal.  The record does not contain any service 
medical records from the veteran's period of National Guard 
service dated in November 1985, the time of the rib cage 
injury and the claimed right knee injury.  Although in a 
November 1987 statement the veteran identified his National 
Guard unit and provided the address at which his National 
Guard medical records were being maintained at that time, it 
does not appear that the RO ever requested the veteran's 
complete original service medical records from the Maryland 
Army National Guard.  Those records are pertinent to this 
appeal, and the Board finds that an attempt to obtain them is 
required by VA's duty to assist pursuant to the VCAA, and so 
the case will be remanded for that purpose.

Also with regard to the claim for service connection for 
residuals of a right knee injury, the Board notes that at a 
VA joints examination in January 2004 the diagnoses included 
right knee chondromalacia.  The veteran contends that his 
current right knee disability is related to his claimed right 
knee injury in November 1985 during a period of inactive duty 
training.  The VA joints examiner in January 2004 stated an 
opinion that the veteran's current right knee condition is 
not related to the fall in November 1985.  However, the 
examiner stated in his report that, "There is no 
substantiation of the veteran's allegation that he has 
injured his right knee while in active duty" and "Veteran 
continued for next six years in National guard without any 
further documentation of knee problem", and the examiner 
appears to based his opinion to some degree on the premise 
that the service medical records from the veteran's period of 
National Guard service are negative for an injury to the 
right knee and for later treatment of right knee complaints.  
Because the veteran's claims file does not currently contain 
the complete original service medical records from the 
veteran's National Guard service, the Board finds that the VA 
examiner's opinion in January 2004, based at least in part on 
unconfirmed premises, is inadequate for rating purposes.  The 
Board also finds that another medical opinion on the issue of 
the likelihood that the veteran's current right knee injury 
is related to an injury during a period of inactive duty 
training in November 1985 by a physician who has had an 
opportunity to examine the veteran and to review the 
veteran's National Guard service medical records and his 
post-service medical records is necessary to decide the claim 
for service connection for residuals of a right knee injury.  
See 38 C.F.R. § 3.159(c)(4) (2004).  Such opinion should be 
obtained while this case is in remand status.

With regard to the claim for service connection for residuals 
of a left wrist injury, service medical records from the 
veteran's period of active duty dated in March 1980 show that 
the veteran complained of left wrist pain since an injury 
while playing football in July 1979 and the assessment was 
mild left wrist sprain.  The veteran contends that he has had 
recurrent left wrist pain since the July 1979 in-service 
injury.  The VA joints examiner in January 2004 diagnosed 
chronic left wrist strain, but he was not asked to provide an 
opinion on the issue of the likelihood that the veteran's 
current left wrist injury is related to the in-service injury 
in July 1979 and he did not do so.  The Board finds that such 
an opinion is necessary to decide the claim on appeal and 
should be obtained while the case is in remand status.  See 
38 C.F.R. § 3.159(c)(4) (2004)  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain the 
veteran's complete original service 
medical records from his period of 
service in the Maryland Army National 
Guard.  In connection with this attempt, 
the AMC must comply with the provisions 
of 38 C.F.R. § 3.159(c)(2) (2004).  Any 
records obtained should be associated 
with the other evidence in the veteran's 
claims file.

2.  Then, the AMC should arrange for the 
veteran to undergo an examination by a 
specialist in orthopedics.  It is 
imperative that the examiner review the 
pertinent medical records in the claims 
file, to include any National Guard 
service medical records which have been 
obtained.  The examiner should respond to 
the following questions: Is it more 
likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that a disorder of the left wrist, if 
found, is etiologically related to an 
injury sustained by the veteran in July 
1979 while playing football during his 
period of active duty?  Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that a 
disorder of the right knee, if found, is 
etiologically related to an injury 
claimed to have been sustained by the 
veteran in November 1985 during a period 
of inactive duty training in the National 
Guard?  A rationale for all opinions 
expressed should be provided.

3.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




